UNITED STATES DISTRICT COURT p+
FOR THE DISTRICT OF COLUMBIA r.

Yusuf O, Bush, )
Plaintiff,
Vv. Civil Action No. 19-2186 (UNA)
Clerk of the Court ef al.,
Defendants.
MEMORANDUM OPINION

 

This matter, brought pro se, is before the Court on review of the complaint and plaintiffs
application for leave to proceed in forma pauperis (IFP). The Court will grant the in forma
pauperis application and dismiss the case pursuant to 28 U.S.C. § 1915A (requiring immediate
dismissal of a prisoner’s case upon a determination that the complaint fails to state a claim upon
which relief may be granted).

A “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Threadbare recitals of the elements of a
cause of action, supported by mere conclusory statements, do not suffice.” /d. (citing Twombly,
550 U.S. at 555), Nor do “legal conclusions cast in the form of factual allegations.” Kowal y.
MCI Commce’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir, 1994),

Plaintiff, a prisoner incarcerated at the United States Penitentiary in Lewisburg,

Pennsylvania, has sued the Clerk and Deputy Clerks of the Superior Court of the District of
Columbia under 42 U.S.C. § 1983. Plaintiff purports to sue the defendants in their official and
individual capacities, but he has not sued anyone by name and alleged what he or she did wrong.
Nonetheless, plaintiff alleges that while “performing discretionary functions under color of D.C.
law,” the defendants rejected his “civil suit for legal malpractice.” Compl. at 1. Allegedly, the
clerk’s staff first rejected plaintiff's pleading because the defendant’s address “was not included
in the complaint,” although plaintiff “had supplied the address on a separate sheet of paper
because the section of the complaint didn’t have enough space,” and “again” upon resubmission
“because [plaintiffs] address was not under the caption of plaintiff” Compl. at 2. Plaintiff
seeks “punitive damages in the amount of $400,000 and $20,000 in compensatory damages.” Jd.

The U.S. Supreme Court has “grounded the right of access to courts in the Article IV
Privileges and Immunities Clause.” Christopher v. Harbury, 536 U.S. 403, 415 n.12 (2002). It
instructs that a right-of-access claim “is ancillary to the underlying claim, without which a
plaintiff cannot have suffered injury by being shut out of court.” /d. at 415. To state a claim,
therefore, plaintiff “must identify a nonfrivolous, arguable underlying claim” that was lost or is
currently impeded as a result of defendants’ alleged actions. /d. (internal quotation marks and
citation omitted). In other words, “the underlying cause of action, whether anticipated or lost, is
an element that must be described in the complaint[.]” Harbury, 536 U.S. at 415. And “when
the access claim .. . looks backward, the complaint must identify a remedy that may be awarded
as recompense but not otherwise available in some suit that may yet be brought.” Jd. at 416. See
generally Broudy v. Maher, 460 F.3d 106 (D.C. Cir. 2006) (holding, after comprehensive
analysis, that the plaintiffs could not show “under any set of facts consistent with the allegations
in the complaint that the defendants completely foreclosed their opportunity to meaningfully

pursue underlying benefits claims’’).
Plaintiff has alleged no facts establishing that defendants foreclosed his opportunity to
file a viable lawsuit. Consequently, this case will be dismissed. A separate order accompanies

this Memorandum Opinion.

Date: September /$ , 2019